Citation Nr: 0928837	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-31 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
herniated nucleus pulposus status post laminectomy and fusion 
of L4-S1.

2.  Entitlement to an initial rating in excess of 20 percent 
for radiculopathy of the left lower extremity.

3.  Entitlement to service connection for urinary 
incontinence.

4.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to 
August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had a herniated nucleus pulposus status post 
laminectomy and fusion of L4-S1, characterized by limitation 
of motion in the lumbosacral spine, but no evidence of 
unfavorable ankylosis of the thoracolumbar spine.  

2. The Veteran has radiculopathy of the left lower extremity 
with symptoms which more nearly approximate moderately-severe 
incomplete paralysis of the sciatic nerve.  

3.  The Veteran has urinary urgency that is not shown to be 
related to his herniated nucleus pulposus, or to any 
incidence of service.  

4.  The Veteran does not have erectile dysfunction related to 
his herniated nucleus pulposus, or to any incidence of 
service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
herniated nucleus pulposus, status post laminectomy and 
fusion of L4-S1, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.159, 4.126, 
4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for a 40 percent rating, but no higher, for 
left lower extremity radiculopathy have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.159, 4.126, 4.124a, Diagnostic Code 8520 (2008).
3.  Urinary urgency (claimed as urinary incontinence) was not 
incurred in, or aggravated by active service, nor is it 
proximately due to, the result of, or aggravated by a service 
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

4.  Erectile dysfunction was not incurred in, or aggravated 
by active service, nor is it proximately due to, the result 
of, or aggravated by a service connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
Veteran in April 2005 and March 2006 correspondence and a 
June 2006 statement of the case of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The statement of the case specifically 
informed the Veteran of the rating criteria which would 
provide a basis for an increased rating.  VA fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The April 2005 
and March 2006 letters and the statement of the case 
essentially informed the claimant of the need to submit all 
pertinent evidence in his possession.  Additionally, the 
March 2006 letter provided adequate notice of how disability 
ratings and effective dates are assigned.  The claim was 
readjudicated in the May 2007 supplemental statement of the 
case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
Veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.


I. The claims for increased ratings 

By a December 1975 rating decision, the RO granted service 
connection for residuals of a low back injury, posterior 
fusion L4-S1, and assigned a 20 percent rating, effective 
August 22, 1975.  In March 2005, the Veteran submitted a 
claim for an increased rating for his service-connected back 
injury, as well as claimed service connection for 
radiculopathy of the left lower extremity.  

By a rating decision dated September 2005, the RO granted 
service connection for radiculopathy of the left lower 
extremity, and assigned a 20 percent rating, effective 
September 23, 2002.  The September 2005 rating decision also 
denied the Veteran's claim for an increased rating for his 
service-connected low back disability.  The Veteran submitted 
a notice of disagreement, asserting that a higher rating was 
warranted.  

A March 2002 VA treatment record indicated a diagnosis of 
lumbar radiculoapathy, resulting in weakness in the left leg.

An October 2003 MRI of the lumbar spine noted severe 
degenerative changes throughout the lower thoracic and lumbar 
spine with disc space narrowing, osteophyte formation and 
sclerosis at each level.  There was patchy marrow signal 
throughout the lumbar spine which is felt to be degenerative 
in nature.  There were extensive post surgical changes from 
previous posterior lamectomies and fusion from L2 to S1.  
Findings were most severe at L3-4 where there was a moderate 
generalized disc bulge and changes of facet arthrosis 
resulting in severe central canal stenosis.

An October 2003 neurology consultation noted complaints of 
severe degenerative joint disease with multiple multi-level 
surgical intervention, with pain worse since June 2003.  He 
also complained of his left foot giving out on him. 
Examination revealed symmetrical tone, bulk, and 5/5 strength 
with no pronator drift, no cogwheel, and no ataxia.  There 
was positive left calf soleus atrophy and fasciculations of 
the left agastrocs as well as positive atrophy of the left 
foot intrinsics.  Deep tendon reflexes were symmetrical and 
normally active, but sensory was decreased in the left lower 
extremity.  The neurologist provided diagnoses of lumbar 
spondylosis and radiculopathy.

A June 2004 pain management note indicated complaints of a 
weak ankle with positive foot drop on the left.  The Veteran 
also complained of weakness in the left knee, calf and ankle.  
The physician noted that an October 2003 MRI showed severe 
degenerative changes throughout the lower thoracic and lumbar 
spine, with disk space narrowing, oseophyte formations and 
sclerosis at each level.  There were extensive post-surgical 
changes from previous posterior laminectomies and fusion from 
L2-S1, as well as generalized disc bulges at all levels.  
Upon examination, the Veteran had normal spine curvature and 
positive tenderness in the lumbosacral spine.  Range of 
motion was within the normal ranges, but the Veteran walked 
with an anatalgic gait.  Extremities were negative for 
clubbing, cyanosis, and edema.  Neurological evaluation 
indicated cranial nerves II-XII to be grossly intact.  
Sensory examination was intact to light touch, except for 
tingling in the left foot.  Hips and knees were 4/5, 
bilaterally; ankles were 4/5 on the right, and 0/5 on the 
left.  Extensor hallucis longus was 4/5 on the right and 0/5 
on the left.  A July 2004 follow-up note indicated diagnoses 
of lumbar radiculitis, lumbar facet joint syndrome, lumbar 
stenosis, and post lumbar laminectomy syndrome.

A March 2005 treatment record reflected complaints of low 
back pain, worse on the left side, radiating into the knee.  

In July 2005, the Veteran was afforded a VA examination of 
the spine.  The examiner noted complaints of back pain as 
well as related symptoms, including; urinary incontinence, 
erectile dysfunction, fecal incontinence, leg or foot 
weakness, numbness, and unsteadiness.  Examination revealed 
moderately decreased motion and stiffness in the back, with 
moderate pain on motion and tenderness.  The Veteran used a 
cane to walk, and had a stooped posture.  The examiner also 
noted that the Veteran used a cane.  There was no evidence of 
kypohsis, list, lumbar flattening, lumbar lordosis, 
scoliosis, reverse lordosis, or ankylosis of the 
thoracolumbar spine.  Range of motion testing revealed 
flexion to 60 degrees, extension to 10 degrees, lateral 
flexion to 25 degrees bilaterally, and lateral rotation to 30 
degrees bilaterally.  The examiner did note that flexion was 
additionally limited to 40 degrees by pain on repetitive use.  
There was no evidence of additional limitation of motion on 
other ranges of motion due to pain, fatigue, weakness or lack 
of endurance.  Detailed sensory examination was normal in the 
left lower extremity, and detailed reflex examination of the 
left lower extremity showed a hypoactive knee jerk and ankle 
jerk.  

The examiner provided a diagnosis of degenerative disk 
disease at L1-2, L2-3, L3-4, L4-5, and L5-S1 with moderate 
affects on daily activities including chores, shopping, 
traveling, bathing, dressing and toileting.  The examiner 
also noted that the Veteran's disability prevented him from 
exercising, playing sports and recreation.

A September 2005 VA treatment record noted complaints of 
constant low back pain, exacerbated by walking or leaning.  
Examination revealed bilateral lower extremity gross strength 
was 4/5 with no range of motion deficit.  The physician also 
noted lumbar spondylosis with mild scoliosis.  Subsequent 
treatment records noted treatment for radicular syndrome of 
the lower limbs with thoracic/lumbar radiation.

The Veteran was afforded another VA examination in November 
2005.  The Veteran complained of pain in the low back and 
thighs.  Examination revealed a brachial index of 1.39 in the 
left ankle.  A diagnosis of diffuse lumbar degenerative 
disease and degenerative joint disease with mild central 
canal stenosis was provided.

Private treatment records from P.A.B., M.D., dated November 
2005 to January 2006 noted a history of back pain, 
unsteadiness and an essential tremor.  Upon examination, 
cranial nerves were intact and the Veteran had good strength 
in his limbs.  Sensation was intact and reflexes were 
symmetrical and within the normal limits.  Romberg was 
absent.  The examiner also noted a positive essential tremor, 
but no pronator drift.  Cranial nerves II to XII were normal 
and motor strength was 5/5.  Reflexes were 1+, sensation was 
normal, and gait was slow and purposeful.

A May 2006 record from M.N.B., M.D., indicated normal cranial 
nerves II through XII, motor strength of 5/5, and reflexes at 
1+.  Sensation was normal and gait was slow and purposeful.  

VA treatment records dated September 2006 to May 2007 
indicated complaints of and treatment for, low back pain, leg 
pain, and radicular lumbar syndrome

The Veteran was afforded a final VA examination in June 2007.  
The Veteran complained of low back and left lower extremity 
pain, as well as cramps in his legs.  He also reported that 
his left lower extremity was affecting his ability to walk.  
Range of motion testing revealed flexion to 90 degrees with 
pain, extension to 0 degrees, and right lateral flexion to 25 
degrees, left lateral flexion to 15 degrees with pain, and 
rotation to 30 degrees, bilaterally.  Neurologic examination 
revealed weakness of the left tibialis anterior and extensor 
hallices longus.  There were no detected deep tendon reflexes 
in any of the four extremities.  There was also decreased 
light touch in the left foot and lateral aspect of the left 
lower leg. A diagnosis of severe diffuse lumbar spondylosis 
with central spinal stenosis was provided.

The present appeal involves the Veteran's claim that the 
severity of his service-connected herniated nucleus pulposus 
status post laminectomy and fusion of L4-S1 as well as his 
service-connected radiculopathy of the left lower extremity 
warrant higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.



A.  The claim for increase for herniated nucleus pulposus

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral 
disc disease, provides the following: Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  

General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is assigned for forward flexion 
of the cervical spine of 15 degrees or less; or favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The Formula for Rating Intervertebral Disc Syndrome provides 
for a 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Incapacitating episodes are defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Plate V.

The Veteran is currently rated at 20 percent for a herniated 
nucleus pulposus status post laminectomy and fusion of L4-S1 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA medical records and VA examinations revealed a diagnosis 
of severe diffuse lumbar spondylosis with central spinal 
stenosis.  A June 2004 record indicated that the Veteran's 
range of motion for the lower back was within the normal 
ranges, but that he walked with an antalgic gait.  Range of 
motion testing at the July 2005 VA examination reflected 
forward flexion to 60 degrees that was additionally limited 
to 40 degrees on repetitive use.  The examiner also noted 
that the Veteran's back disability had moderate effects on 
chores, shopping, traveling, bathing, dressing and toileting, 
as well as prevented the Veteran from exercising and playing 
sports.  Finally, the June 2007 VA examination revealed 
forward flexion to 90 degrees with pain.  

While the Board acknowledges the Veteran's contentions that 
his disability is more severe than was shown on examination, 
review of the record, including VA treatment records and VA 
examinations, does not reveal any objective medical evidence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
Review of the record similarly does not reveal any evidence 
of incapacitating episodes requiring treatment and bed rest 
prescribed by a physician in the last 12 months.  

Thus, as the record does not show unfavorable ankylosis of 
the thoracolumbar spine, and as the record does not show 
incapacitating episodes requiring physician prescribed bed 
rest, a rating in excess of 20 percent is not warranted under 
Diagnostic Code 5243.  

The Board is aware of the Veteran's complaints of pain in his 
low back.  There is however, no objective evidence that pain 
on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

Additionally, there are no contentions advanced nor does the 
evidence demonstrate that the degenerative disc disease is so 
unusual or abnormal to render application of the regular 
schedular provisions impractical.  It is indicated that he is 
retired and has not recently been hospitalized for this 
pathology.  As such, there is no basis to apply the 
provisions of 38 C.F.R. § 3.321.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 20 percent for herniated 
nucleus pulposus status post laminectomy and fusion of L4-S1; 
the benefit of the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  The claim for an increased rating for radiculopathy of 
the left lower extremity.

The Veteran is also rated at 20 percent under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 for paralysis of the sciatic 
nerve.  Neurological examinations showed symptoms in the left 
lower extremity including, left calf solues atrophy, atrophy 
of the left foot intrinsics, decreased sensation, some 
tingling in the left foot, hypoactive knee and ankle jerk, 
weakness of the left tibialis anterior, and weakness of the 
extensor hallices longus.  The June 2007 VA examination also 
noted that deep tendon reflexes were absent in all four 
extremities.  As the Board finds that these findings more 
nearly approximate moderately-severe incomplete paralysis of 
the sciatic nerve, a rating of 40 percent is warranted.  
However, as there was no evidence of severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy 
of the right lower extremity, a higher rating of 60 percent 
is not warranted under Diagnostic Code 8520.

In sum, the Board finds after resolving all doubt in favor of 
the Veteran, that the level of disability more nearly 
approximates the criteria for a 40 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  


II.  The claims for service connection for urinary 
incontinence and erectile dysfunction

The Veteran contends that his erectile dysfunction and 
urinary incontinence is due to his service connected low back 
disability.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

As noted above, in a December 1975 rating decision, the RO 
granted service connection for residuals of a low back 
injury, posterior fusion L4-5, S1.  In March 2005 the Veteran 
submitted claims for urinary incontinence and erectile 
dysfunction as secondary to his service connected herniated 
nucleus pulposus, status post laminectomy and fusion of L4-
S1.  

The Veteran does not contend, nor does the record show that 
his urinary incontinence and erectile dysfunction had their 
onset during his active service.  

Post service VA and private treatment records are silent as 
to any complaints, treatment, or diagnosis of urinary 
incontinence or erectile dysfunction.

A July 2005 VA examination noted that the Veteran reported 
both urinary incontinence and erectile dysfunction as related 
to his low back disability.  

However, a November 2005 VA examiner stated that the Veteran 
reported urinary urgency over the past four to six months.  
The examiner stated that his symptoms were not so much of 
incontinence, but rather that at times his urgency was so 
great that he could not get to the bathroom in time.  
Additionally, the examiner stated that the Veteran indicated 
that he was not currently sexually active and based his 
complaints of erectile dysfunction on the fact that he no 
longer awakened with an erection.  The examiner provided a 
diagnosis of urinary urgency and history suggestive of 
erectile dysfunction.  He opined that he could not relate the 
Veteran's complaints of urinary incontinence and erectile 
dysfunction to the Veteran's service-connected herniated 
nucleus pulposus without resorting to mere speculation.  The 
examiner reasoned that given the Veteran's age, it was more 
likely due to the prostate.  Additionally the Veteran had 
long-standing lumbar disease, but the urinary complaints were 
of recent onset, and a post-contrast MRI did not show any 
evidence of arachnoiditis.  Finally, the examiner stated that 
it was difficult to quantify the issue of erectile 
dysfunction because the Veteran was not sexually active.

Thus, while the Veteran currently has urinary urgency, there 
is no evidence that his urinary urgency was related to his 
service connected low back disability.  As stated above, the 
VA examiner indicated he could not state that the urinary 
urgency was related to the low back disability without 
resorting to speculation, especially given the recent onset 
of symptoms, the Veteran's age, and no evidence of 
arachnoiditis on a post-contrast MRI.  Thus, the evidence of 
record does not show that the Veteran's urinary urgency 
(claimed as urinary incontinence) was caused by or was 
aggravated by his service-connected low back disability, or 
by any other incidence of service.  Accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for urinary urgency (incontinence) as 
secondary to the low back disability.  

Moreover, while the Veteran reported having erectile 
dysfunction, there is no evidence that the Veteran currently 
had erectile dysfunction.  The November 2005 VA examiner 
noted that the issue was difficult to quantify as the Veteran 
reported not being sexually active, but rather based the 
complaint on the fact he did not have an erection in the 
mornings.  Additionally, there is no objective medical 
evidence of any diagnosis of or treatment for erectile 
dysfunction.  In absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Thus, the evidence of record does not show that the Veteran's 
claimed erectile dysfunction was caused by or was aggravated 
by his service-connected low back disability, or by any other 
incidence of service.  Accordingly, the preponderance of the 
evidence is against entitlement to service connection for 
erectile dysfunction as secondary to the low back disability.  




	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 20 percent for herniated nucleus 
pulposus status post laminectomy and fusion of L4-S1 is 
denied.

Entitlement to an evaluation of 40 percent, but no more, for 
radiculopathy of the left lower extremity is granted, subject 
to the regulations applicable to the payment of monetary 
benefits.

Service connection for urinary incontinence is denied.

Service connection for erectile dysfunction is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


